Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 1 of 40

EXHIBIT A

HIDALGO COUNTY DISTRICT
COURT DOCKET SHEET
Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back

REGISTER OF ACTIONS
Case No, CL-19-6054-F

Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 2 of Zage | of 1

Location : All Courts Images

 

Isidro Casanova VS. LA JOYA CITY COUNCIL, CITY OF LA JOYA § Case Type: Injury or Damage - Other (OCA)
§ Date Filed: 11/18/2019
§ Location: County Court at Law #6
§
§
PARTY INFORMATION

 

Defendant

Defendant

Plaintiff

CITY OF LA JOYA

LA JOYA CITY COUNCIL

Casanova, Isidro

 

Attorneys

ROBERTO JACKSON, Jr.
Retained
956-585-6938(W)

 

11/18/2019
11/18/2019
11/18/2019
11/18/2019
11/18/2019
11/18/2019
11/18/2019
11/18/2019
11/18/2019

11/18/2019

11/18/2019
11/18/2019

11/18/2019
11/18/2019
11/18/2019
11/18/2019
11/21/2019
11/21/2019

11/21/2019
11/21/2019

 

12/02/2019

EVENTS & ORDERS OF THE COURT

OTHER EVENTS AND HEARINGS
Original Petition (OCA)

Order Filed

Affidavit

Order Filed

Order Filed

Order Filed

Citation Issued

Citation Issued

Order, Signed

ORD FOR ISSUANCE OF TRO AND OSH FOR TEMP INJUCTION

Order Setting Hearing
SET FOR 12/2/2019

Temporary Restraining Order, Signed

Temporary Restraining Order Issued / Returned
CITY OF LA JOYA

Temporary Restraining Order Issued / Returned
LA JOYA CITY COUNCIL

Bond

 

TRO BOND $100.00 46/212 REC.#2019-052616 PAID BY ROBERTO JACKSONJR.

Order Filed
TRO
Order Filed

ORD ON ISSUANCE FOR TRO AND OSH FOR TEMP INJUCTIONS

Temporary Restraining Order Issued / Returned
CITY OF LA JOYA

Temporary Restraining Order Issued / Returned
LA JOYA CITY COUNCIL

Citation Returned Served

Citation Returned Served

Temporary Restraining Order Hearing (9:00 AM) ()

 

11/18/2019
11/18/2019

11/18/2019
11/18/2019

https://pa.co.hidalgo.tx.us/CaseDetail.aspx?CaseID=4006314

Plaintiff Casanova, Isidro
Total Financial Assessment
Total Payments and Credits
Balance Due as of 11/27/2019

Transaction Assessment
EFile Payments from
TexFile

Transaction Assessment
Payment Receipt # 2019-052614

Receipt # 2019-052613

FINANCIAL INFORMATION

292.00
292.00
0.00

282.00

Casanova, Isidro (282.00)

10.00

Salinas, Jose Adolfo (10.00)

11/27/2019
Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 3 of 40

EXHIBIT B

PLAINTIFF’S ORIGINAL
PETITIONS, REQUEST FOR
TEMPORARY RESTRAINING
ORDER AND

DECLARATORY JUDGMENT
Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 4 of 40

CAUSE NO. CL-19-6054-F
THE STATE OF TEXAS
COUNTY OF HIDALGO

NOTICE TO DEFENDANT: “You have been sued. You may employ an attorney. If you or your attorney do
not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the
expiration of twenty (20) days after you were served this citation and petition, a default judgment may be taken
against you.”

To: CITY OFLAJOYA
BY SERVING ITS REGISTRED AGENT
JOSE ADOLFO SALINAS
701 EAST EXPRESSWAY 83 LA JOYA TX 78560 OR WHEREVER HE MAY BE FOUND
OR JACQUELINE SALINAS BAZAN
701 EAST EXPRESSWAY 83 LA JOYA TX 78560 OR WHEREVER SHE MAY BE FOUND

GREETINGS: You are commanded to appear by filing a written answer to the Plaintiffs petition at or before 10
o’clock A.M. on or before the Monday next after the expiration of twenty (20) days after the date of service
hereof, before the Honorable County Court At Law #6 of Hidalgo County, Texas, by and through the Hidalgo
County Clerk at 100 N. Closner, First Floor, Edinburg, Texas 78539.

Said Plaintiff's Petition was filed in said Court, on the 18th day of November, 2019 in this Cause Numbered CL-
19-6054-F on the docket of said Court, and styled,

ISIDRO CASANOVA
vs.

JOSE ADOLFO SALINAS; JAQUELINE SALINAS

The nature of Plaintiff's demand is fully shown by a true and correct copy of Plaintiff's Original Petition
accompanying this Citation and made a part hereof.

NAME & ADDRESS OF ATTORNEY FOR PLAINTIFF:
ROBERTO JACKSON, JR.
412 PALMVIEW COMMERCIAL DRIVE
PALMVIEW TX 78574

The officer executing this citation shall promptly serve the same according to requirements of law, and the
mandates hereof, and make due return as the law directs.

ISSUED AND GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at Edinburg, Texas this 18th day of
November, 2019.

agg
wv

14,
fly,
ye

nay,
Ps

rr
ai
se

COUNTY CLERK, HIDALGO COUNTY, TEXAS
100 N. CLOSNER
“af Oe “eo EDINBURG, TEXAS 78539

‘4, .
tra

SoG, ~~ ARTURO GUAJARDO, JR.

*
“tn pgnges’

ag x8

DEPUTY

 
Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 5 of 40

SHERIFF’ S/CONSTABLE’S/CIVIL PROCESS

SHERIFF’S RETURN ‘
Came to hand on the [ y day of iN () Y ,2019 ,at (fh 6- o’clock ©)
M., by Deputy (Sheriff/Constable)/Civil Process Server and to-wit the following:

DEFENDANT SERVED

Service was EXECUTED on the above referenced Defendant, in person, in Hidalgo County, Texas and served with
a true copy of this Citation, with the date of delivery endorsed thereon, together with the accompanying copy of the
Plaintiffs Petition, at the following q

Date, time, and place, to-wit: pa

vane LA Zogh OT paTel)-9 7 ee coset exe _ fe By bbe Lihy FF
fose Ade Lhe stds / Shequelt vi SAL pas BAR bt oat
By: Ors wal Que By:

CIVIL PROCESS SERVER DEPUTY SHERIFF/CONSTABLE

 

DEFENDANT NOT SERVED
Service was ATTEMPTED at the above address on the above referenced Defendant on the following date(s) and
time(s), but to no avail:

 

 

 

 

 

 

 

 

NAME DATE TIME PLACE
NAME DATE TIME PLACE
NAME DATE TIME PLACE
By; By:
CIVIL PROCESS SERVER DEPUTY SHERIFF/CONSTABLE

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF,
CONSTABLE OR CLERK OF THE COURT
In accordance to rule 107, the officer or authorized person who serves or attempts to serve a citation must sign the return. If
the return is signed by a person other than a sheriff, constable or the clerk of the court, the return must either be verified or be
signed under the penalty of perjury. A return signed under penalty of perjury must contain the statement below in
substantially the following form:

“My name is , my date of birth is and my address is

 

. | declare under penalty of perjury that the foregoing is true and correct

 

EXECUTED in County, state of Texas,onthe _ day of , 20

 

DECLARANT

 

If Certified by the Supreme Court of Texas
Date of Expiration /SCH Number
 

Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 6 of 4Q

Electronically Submitted
11/18/2019 12:00 AM

Hidalgo County Clerk
Accepted by: Aurelio Aleman

CL-19-6054-F
NO.

 

ISIDRO CASANOVA § IN THE COUNTY COURT AT LAW
§
§
Petitioner, §
§
V. § NO.
§
CITY OF LA JOYA and the La Joya City §
Council
Respondents. § HIDALGO COUNTY, TEXAS

PETITIONER'S ORIGINAL PETITION

 

TO THE HONORABLE JUDGE OF SAID COURT:

NOW COME Isidro Casanova, hereinafter called Petitioner, complaining of and about
City of La Joya and the La Joya City Council, hereinafter called Respondents, and for cause of
action show unto the Court the following:

DISCOVERY CONTROL PLAN LEVEL
1. Petitioner intend that discovery be conducted under Discovery Level 2.
PARTIES AND SERVICE

2. Petitioner, Isidro Casanova, is an Individual whose address is 512 Lakepoint, La
Joya, Texas 78560.

3 Respondents City of La Joya and the La Joya City Council, may be served with
process by serving either the City Administrator of said municipality, Jacqueline Salinas Bazan,
at 701 East Expressway 83, La Joya, Texas or wherever she may be found; or by serving the
mayor, Jose Adolfo Salinas at 701 East Expressway 83, La Joya, Texas or wherever he may be

found. Service of said Respondents as described above can be effected by personal delivery.

 
Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 7 of.40

Electronically Submitted
11/18/2019 12:00 AM

Hidalgo County Clerk
Accepted by: Aurelio Aleman

 

CL-19-6054-F

JURISDICTION AND VENUE
4, The subject matter in controversy is within the jurisdictional limits of this court.
3 Petitioner seek:
a. injunctive relief or in the alternative monetary relief of $100,000 or less,

including damages of any kind, penalties, costs, expenses, pre-judgment interest, and attorney
fees.

6. This court has jurisdiction over the parties because Respondent is a Texas entity
incorporated under the laws of Texas.

fe Venue in Hidalgo County is proper in this cause.

FACTS

8. On November 15, 2019, the City Council for the City of La Joya posted a flier
calling for a Special Meeting on Monday, November 18, 2019 at 12:00 p.m..

9. In said flier, the City Council seeks to enter into employment contract with
various employees of the City of La Joya which are currently being paid on an hourly basis.

ISIDRO CASANOVA'S CLAIM

10. Said contracts would constitute a financial burden upon the City's budget well
beyond the current fiscal year. Said contracts were not budgeted for this current fiscal year and
constitute an usurpation of an administration’s ability to formulate a fiscally responsible budget
in the future.

DAMAGES FOR PLAINTIFF, ISEDRO CASANOVA

11. Asa direct and proximate result of the occurrence made the basis of this lawsuit,

Plaintiff, Isidro Casanova, and all other citizens for the City of La Joya, will be caused to suffer a

loss of fiduciary duty and responsibility.
 

Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 8 OFAQronically Submitted

11/18/2019 12:00 AM
Hidalgo County Clerk

CL-19-6054-F Accepted by: Aurelio Aleman

PRAYER
WHEREFORE, PREMISES CONSIDERED, Petitioner, Isidro Casanova, respectfully
prays that the Respondents be cited to appear and answer herein, and that upon a final hearing of
the cause, judgment be entered for the Petitioner against Respondents for injunctive relief or for
damages in an amount within the jurisdictional limits of the Court; together with pre-judgment
interest at the maximum rate allowed by law; post-judgment interest at the legal rate, costs of

court; and such other and further relief to which the Petitioner may be entitled at law or in equity.

Respectfully submitted,

By: Roberto Jackson, Jr.
Roberto Jackson, Jr.
Texas Bar No. 00793195
Email: robertojackson43@gmail.com
412 Palmview-Commercial Dr.
Palmview, Texas 78574
Tel. (956) 585-6938
Fax. (956) 581-8020
Attorney for Petitioner
Isidro Casanova

 
Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 9 of 40

Electronically Submitted
10/31/2019 7:13 PM

Hidalgo County Clerk

Accepted by:

CL-19-5704-F
NO.
ISIDRO CASANOVA § INTHE COUNTY COURT AT LAW
§
§
Petitioner, §
§
Vv. § NO.
§
CITY OF LA JOYA and the La Joya City §
Council
Respondents. § BEDALGO COUNTY, TEXAS

PETITIONER'S ORIGINAL PETITION
TO THE HONORABLE JUDGE OF SAID COURT:
NOW COME Isidro Casanova, hereinafter called Petitioner, complaining of and about
City of La Joya and the La Joya City Council, hereinafter called Respondents, and for cause of
action show unto the Court the following:

DISCOVERY CONTROL PLAN LEVEL

1. Petitioner intend that discovery be conducted under Discovery Level 2.
PARTIES AND SERVICE
2. Petitioner, Isidro Casanova, is an Individual whose address is 512 Lakepoint, La
Joya, Texas 78560.

3. Respondents City of La Joya and the La Joya City Council, may be served with
process by serving either the City Administrator of said municipality, Jacqueline Salinas Bazan,
at 701 East Expressway 83, La Joya, Texas or wherever she may be found; or by serving the
mayor, Jose Adolfo Salinas at 701 East Expressway 83, La Joya, Texas or wherever he may be

found. Service of said Respondents as described above can be effected by personal delivery.

ster Espinoza
Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 10 of 40

Electronically Submitted
10/31/2019 7:13 PM
‘ Hidalgo County Clerk _

CL-19-5704-F Accepted by:

JURISDICTION AND VENUE
4. The subject matter in controversy is within the jurisdictional limits of this court.
5. Petitioner seek:

a. injunctive relief or in the alternative monetary relief of $100,000 or less,
including damages of any kind, penalties, costs, expenses, pre-judgment interest, and attorney
fees.

6, This court has jurisdiction over the parties because Respondent is a Texas entity
incorporated under the laws of Texas.

7. Venue in Hidalgo County is proper in this cause.

FACTS

8. On October 30, 2019, the City Council for the City of La Joya posted a flier
calling for a Special Meeting on Saturday, November 2, 2019 at 9:00 a.m..

9. In said flier, the City Council seeks to enter into employment contract with
various employees of the City of La Joya which are currently being paid on an hourly basis.

ISIDRO CASANOVA'S CLAIM FOR BREACH OF CONSTITUTIONAL AUTHORITY

10, The La Joya City Councils actions seek to undermine the electoral process by
projecting the current administration's authority well beyond their elected term. Said actions
constitute an unconstitutional infringement upon the rights of voters for the City of La Joya.
Under the Texas Constitution, voters are given the right to elect political leaders of their choice;
and in return, said elected officials are to govem as they see fit.

Also, said contracts would constitute a financial burden upon the City's budget well
beyond the current fiscal year. Said contracts were not budgeted for this current fiscal year and

constitute an usurpation of an administration’s ability to formulate a fiscally responsible budget

ster Espinoza

 
Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 11 of 40

Electronically Submitted
10/31/2019 7:13 PM

Hidalgo County Clerk

CL-19-5704-F necepies OY:
in the future.
DAMAGES FOR PLAINTIFF, ISIDRO CASANOVA
IL. As a direct and proximate result of the occurrence made the basis of this lawsuit,

Plaintiff, Isidro Casanova, and all other citizens for the City of La Joya, will be caused to suffer a

loss of fiduciary duty and responsibility and will have their right to vote disenfranchised.

PRAYER
WHEREFORE, PREMISES CONSIDERED, Petitioner, Isidro Casanova, respectfully
prays that the Respondents be cited to appear and answer herein, and that upon a final hearing of
the cause, judgment be entered for the Petitioner against Respondents for injunctive relief or for
damages in an amount within the jurisdictional limits of the Court; together with pre-judgment
interest at the maximum rate allowed by law; post-judgment interest at the legal rate, costs of

court; and such other and further relief to which the Petitioner may be entitled at law or in equity.

Respectfully submitted,

By: Roberto Jackson, Jr.
Roberto Jackson, Jr.
Texas Bar No. 00793195
Email: robertojackson43@gmail.com
412 Palmview-Commercial Dr.
Palmview, Texas 78574
Tel. (956) 585-6938
Fax. (956) 581-8020
Attorney for Petitioner
Isidro Casanova

ster Espinoza

 
Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 12 of 40

Electronically Submitted
11/18/2019 12:00 AM

Hidalgo Coun
Accepted by: Aurelio A

CL-19-6054-F
NO.

ISIDRO CASANOVA § IN THE COUNTY COURT AT LAW
Petitioner, §
§
V. § NO. |
§
CITY OF LA JOYA AND LA JOYA §
CITY COUNCIL §
Respondents. § HIDALGO COUNTY, TEXAS

AFFIDAVIT IN SUPPORT OF
PETITIONER'S APPLICATION FOR TEMPORARY RESTRAINING ORDER

BEFORE ME, the undersigned authority, personally appeared Isidro Casanova, who
being duly sworn, deposed as follows:

"My name is Isidro Casanova. I am at least 18 years of age and of sound mind. I am
personally acquainted with the facts alleged herein.

"I am a resident of the City of La Joya who is also running for the position of Mayor of

the City of La Joya. The actions proposed by the current City Council for the City of La Joya
would constrain any and all future administrations from putting forth a fiscally responsible
budget for the City of La Joya. Specifically, awarding employment contracts to 14 current city

employees (see Exhibit A attached hereto).

"Further affiant sayeth not." AK
Deda Yosns

Isidro Casanova

 

th
SUBSCRIBED AND SWORN TO BEFORE ME on \|\(| arn ber IG , 219 vy

 

 

 

idl hia

it, State of Texas

 

 

 

 

 

 

 

 

y Clerk
eman
| Document 1-1 Filed on 11/27/19 in TXSD Page 13 of 40

CL-19-6054-F

 
 
 

Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 15 of 40

Electronically Submitted
41/18/2019 12:00 AM

Hidalgo Coun

Clerk

Accepted by: Aurelio Aleman

CL-19-6054-F

 

NO

ISIDRO CASANOVA § IN THE COUNTY COURT AT LAW
Petitioner, §

§
V. § NO.

§
CITY OF LA JOYA AND LA JOYA §&
CITY COUNCIL §
Respondents. § HIDALGO COUNTY, TEXAS

PETITIONER'S APPLICATION FOR
TEMPORARY RESTRAINING ORDER, TEMPORARY INJUNCTION
AND PERMANENT INJUNCTION

 

TO THE HONORABLE JUDGE OF SAID COURT:

NOW COMES Isidro Casanova, Petitioner herein, and files this Petitioner's Application
for Temporary Restraining Order and Temporary and Permanent Injunction against City of La
Joya and La Joya City Council, Respondents herein, and in support thereof, shows the court the
following:

PARTIES AND SERVICE

1. Petitioner, Isidro Casanova, is an Individual.

2. Respondent City of La Joya, a municipality, may be served with process by
serving either the City Administrator of said municipality, Jacqueline Salinas Bazan, at 701 East
Expressway 83, La Joya, Texas or wherever she may be found; or by serving the mayor, Jose
Adolfo Salinas at 701 East Expressway 83, La Joya, Texas or wherever he may be found.
Service of said Defendant as described above can be effected by personal delivery.

2 Respondent La Joya City Council, may be served with process by serving either
the City Administrator of said municipality, Jacqueline Salinas Bazan, at 701 East Expressway

83, La Joya, Texas or wherever she may be found; or by serving the mayor, Jose Adolfo Salinas
 

Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 16 of 40

Electronically Submitted

11/18/2019 12:00 AM

A Hidalgo County Clerk

CL-19-6054-F ccepted by: Aurelio Aleman

at 701 East Expressway 83, La Joya, Texas or wherever he may be found. Service of said
Defendant as described above can be effected by personal delivery.
JURISDICTION AND VENUE
4, The subject matter in controversy is within the jurisdictional limits of this court.
5. Petitioner seeks:
a. injunctive relief or monetary relief of $100,000 or less, including damages

of any kind, penalties, costs, expenses, pre-judgment interest, and attorney fees.

6. This court has jurisdiction over the parties because Respondents are Texas
residents.

vA Venue in Hidalgo County is proper in this cause under Section 15.002(a)(1) of the
Texas Civil Practice and Remedies Code because all or a substantial part of the events or
omissions giving rise to this lawsuit occurred in this county.

FACTS

8. On November 15, 2019, the City Council for the City of La Joya posted a flier
calling for a Special Meeting on Monday, November 18, 2019 at 12:00 p.m..

In said flier, the City Council seeks to enter into employment contract with various
employees of the City of La Joya which are currently being paid on an hourly basis.

9. Unless City of La Joya and La Joya City Council, Respondents herein, are
immediately enjoined and restrained, Petitioner will suffer irreparable harm.

ELEMENTS FOR INJUNCTIVE RELIEF

10. In light of the above described facts, Petitioner seeks recovery from Respondents.

The nature of the lawsuit is the constraint of future administration from producing fiscally

responsible budgets.
 

Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 17 of 40

Electronically Submitted

11/18/2019 12:00 AM

K 4 Hidalgo County Clerk

CL-19-6054-F ccepted by: Aurelio Aleman

11. Petitioner is likely to succeed on the merits of this lawsuit because the
contemplated contracts are illegal.

12. Unless this Honorable Court immediately restrains the Respondents, the Petitioner
will suffer immediate and irreparable injury, for which there is no adequate remedy at law to
give Petitioner complete, final and equal relief. More specifically, Petitioner will show the court
the following:

a. The harm to Petitioner is imminent because the meeting is scheduled for
Monday, November 18, 2019.

b. This imminent harm will cause Petitioner irreparable injury in that it will
constrain the ability of any future administration from putting forth a fiscally responsible
budget.

C: There is no adequate remedy at law which will give Petitioner complete,
final and equal relief because once the contracts are signed, it will require further action
from the city council to undo and it will involve costly litigation.

BOND

13. Petitioner is willing to post a reasonable temporary restraining order bond and
requests the court to set such bond.

REMEDY

14. Petitioner has met Petitioner's burden by establishing each element which must be
present before injunctive relief can be granted by this court, therefore Petitioner is entitled to the
requested temporary restraining order.

15. Petitioner requests the court to restrain Respondents from holding the special

called meeting for Monday November 18, 2019 at 12:00 p.m..
 

Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 18 of 40

Electronically Submitted

11/18/2019 12:00 AM

A Hidalgo County Clerk

CL-19-6054-F ccepted by: Aurelio Aleman

16. It is essential that the court immediately and temporarily restrain City of La Joya
and La Joya City Council, Respondents herein, from holding the special called meeting for
November 18, 2019. It is essential that the court act immediately, prior to giving notice to
Respondents and a hearing on the matter because the scheduled meeting is to take place on
Monday, November 18, 2019 at 12:00 p.m..

17. In order to preserve the status quo during the pendency of this action, Petitioner
requests that the Respondents be temporarily enjoined from holding the special called meeting
for November 18, 2019.

18. On final trial on the merits, that the Court permanently enjoin City of La Joya and
La Joya City Council, Respondents herein, from holding the special called meeting for
November 18, 2019.

PRAYER

WHEREFORE, PREMISES CONSIDERED, Isidro Casanova, Petitioner herein,
respectfully prays that:

a. City of La Joya and La Joya City Council, Respondents, will be cited to
appear and answer herein;

b. A temporary restraining order will issue without notice to City of La Joya
and La Joya City Council, Respondents, restraining Respondents, Respondents’ officers,
agents, servants, employees, agents, servants, successors and assigns, and attorneys from
directly or indirectly holding the special called meeting for November 18, 2019;

c. The Court sets a reasonable bond for the temporary restraining order;

d. After notice and hearing, a temporary injunction will issue enjoining and

restraining City of La Joya and La Joya City Council, Respondents, Respondents’

 
 

Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 19 of 40

Electronically Submitted

11/18/2019 12:00 AM

A Hidalgo cheat Clerk

CL-19-6054-F ccepted by: Aurelio Aleman

officers, agents, servants, employees, successors and assigns, and attorneys from directly
or indirectly holding the special called meeting for November 18, 2019;

e: After trial on the merits, the Court permanently enjoin City of La Joya and
La Joya City Council, Respondents, Respondents' officers, agents, servants, employees,
successors and assigns, and attorneys from directly or indirectly holding the special
called meeting for November 18, 2019.

i. For such other and further relief, in law or in equity, to which Petitioner

may be justly entitled.

Respectfully submitted,

By: //Reberto Jackson, Jr.
Roberto Jackson, Jr.
Texas Bar No. 00793195
Email: robertojackson43@gmail.com
412 Palmview-Commercial Dr.
Palmview, Texas 78574
Tel. (956) 585-6938
Fax. (956) 581-8020
Attorney for Petitioner
Isidro Casanova
Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 20 of 40

EXHIBIT C

TEMPORARY RESTRAINING
ORDER
 

 

TEMPORARY RESTRAINING ORDER

THE STATE OF TEXAS

CASE NO. CL-19-6054-F

TO: LA JOYA CITY COUNCIL
BY SERVING ITS REGISTRED AGENT
JOSE ADOLFO SALINAS
701 EAST EXPRESSWAY 83 LA JOYA TX 78560 OR WHEREVER HE MAY BE FOUND
OR JACQUELINE SALINAS BAZAN
701 EAST EXPRESSWAY 83 LA JOYA TX 78560 OR WHEREVER SHE MAY BE FOUND

Whereas ISIDRO CASANOVA filed a petition in the County Court at Law of Hidalgo County, Texas, on, the
18th day of November, 2019 in a suit numbered CL-19-6054-F on the docket of said Court, wherein ISIDRO
CASANOVA is Plaintiff and LA JOYA CITY COUNCIL; CITY OF LA JOYA Defendant, alleging a cause of action and
the action of the Judge thereon, all of which is more fully shown by a true and correct copy of PLAINTIFF Petition and
the Judge’s fiat thereon which are attached hereto; and

Whereas, the said PLAINTIFF has executed and filed with the Clerk a Bond in the sum of $100.00 payable and
conditioned as required by law and the order of the Judge;

YOU ARE THEREFORE COMMANDED TO TAKE NOTICE OF SUCH PETITION, and to desist and refrain
from

*** PT EASE SEE ATTACHED CERTIFIED COPY OF DOCUMENTS ***
and obey and execute the order of the Judge until and pending the hearing of such petition in the Courtroom of this Court
in Edinburg, Texas, on the 2" day of December at 9 o’clock when and where you will appear to show cause why
injunction should not be granted upon such petition effective until final decree in such suit.

ISSUED this the 18th day of November, 2019

WITNESS: ARTURO GUAJARDO, JR. of the County Court at Law of Hidalgo County, Texas,

Given under my hand and seat of office, at Edinburg, Texas, this the 18th day of November, 2019.

Deputy
<g8"2e, _ ATTEST: ARTURO GUAJARDO, JR.
far = COUNTY CLERK, HIDALGO COUNTY, TEXAS
Gy) 100 N CLOSNER
1, Oe : EDINB , TEXAS 78539

“HO COUN Le ATLA
Taxed Deputy

reli ALEMAN
Return Recorded

 

 
 

 

SHERIFF’S RETURN

 

 

Ls . > r , 7
Came to hand the [f day of POd 20LF_, at (YI o'clock A_ M.,
y con f r .
and executed the__/ 0 day of /VOu 20 LF at lay o’clock, 4_ M., DY. yy 2er|
delivering to the within named Defendant LA MoyA fly Courdil ites BB

 

Af np Bese MDE” s Aye
at Le‘ oo VA in gt DP gy d County, Texas, in person, a

true copy of this Writ of Temporary Restraining Order and Notice, and the accompanying
copy of Plaintiffs Petition.

Fees - - $ J. E. “Eddie” Guerra, Hidalgo County Sheriff

Mileage -

By: fend (Me , Deputy
Total-- §

WRIT OF TEMPORARY RESTRAINING ORDER AND
NOTICE

 

 

 

 

 

 
Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 23 of 40

Electronically Submitted
11/18/2019 12:00 AM

Hidalgo County Clerk
Accepted by: Aurelio Aleman

 

  

 

 

 

noch 9-6054-F
ISIDRO CASANOVA § IN THE COUNTY COURT AT.LAW—H#—\—;
Petitioner, § 4 Ue ALED 4 ;
§ woe wocor___ 4 tt
v. § NO. Pp
§ | |} NOV +o gu i
CITY OF LA JOYA AND LA JOYA § Po
CITY COUNCIL § | a afaatn. cary CR
Respondents. § HIDALGO COUN — DEPUTY
. TEMPORARY RESTRAINING ORDER
| f
On ( Ign 61S, 2049;the Application for a Temporary Restraining Order of

Isidro Casanova, Petitioner herein, was heard before this court.
Based upon the pleadings, records, documents filed by counsel, and the arguments of
counsel at the hearing, IT CLEARLY APPEARS:
A. That unless City of La Joya and La Joya City Council, Respondents, are
immediately restrained from holding a special meeting on November 18, 2019, that City
of La Joya and La Joya City Council will commit the foregoing before notice and a
hearing on Petitioner's Application for Temporary Injunction.
B. Petitioner will suffer irreparable harm if City of La Joya and La Joya City
Council are not restrained immediately because it will constrain the ability of any future
administration from putting forth a fiscally responsible budget and there is no adequate
remedy at law to grant Petitioner complete, final and equal relief.
IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that City of La Joya
and La Joya City Council, Respondents herein, and all of Respondents’ officers, agents, servants,
employees, agents, servants, successors and assigns, and attorneys are ORDERED to

immediately cease and desist from holding a special meeting on November 18, 2019 from the

 

 

   

date of entry of this order until fourteen (14) days thereafter, or until further order of this Compy is 2oi9
MONTY Core, : "
Ser ose nla, |, Arturo Guajardo, Jr. County Clerk do
= ¢ Ay hereby certify that thisi
ahs! Sy i * 3 correct copy of the or!
20% faz (
% wee

WU, Date:
filed in my office.
Defoefty”Clerk

 

ty, OF (Pa By:
Tie, HORS
 

 

 

Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in IXSD Page 24 of 40

  

Electronically Submi

11/1

CL-19-6054-F Accepted by:

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Petitioner's

Application for Temporary Injunction be heard on Lyfe I} at FIO Zi. _M in the
(Gaury (pentt AH GC _. Respondents City of La Joya and La Joya City Council are
commanded to appear at that time and show cause, if any exist, why a temporary injunction
should not be issued against said Respondents.

The clerk of the above-entitled court shall issue a temporary restraining order in
conformity with the law and the terms of this order upon the filing by Petitioner of the bond
hereinafter set.

This order shall not be effective until Petitioner deposits with the Clerk, a bond in the
amount of $100.00 in conformity with the law.

SIGNED and ENTERED on [///¢DoPt__ 7130 Am.

a PRESIDT CEPR / J

/ i
UV

8/2019 12:00 Ah

Hidalgo ee Clerk

Aurelio Aleman

 

 

ying, Date: ee ‘ erk do

SUNY 004 \, Arturo Guajardo, Jr. County ese!
voi. reby certify that thig is ar :
ered} Hocument

Ci
As
fanigyyaaye®
x

<h

eT ool > By 7
ty Oe tran enne oe yi pus
‘uy Of Tian “ , oy
“tena

 

 
 
  

= Z * ie fy Ki
Sy + x = correct copy of the Aflg

20% £32 filed in my office.

2G. 2 : ih

 

 
Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 25 of 40

CL-19-6054-F
VERIFICATION
STATE OF TEXAS §
COUNTY OF HIDALGO

BEFORE ME, the undersigned authority. personally appeared Isidro Casanova, who. on
oath, stated that the statements made in the foregoing Application for Temporary Restraining

Order, Temporary Injunction and Permanent Injunction are true and correct.

\ ON
Asabs teense

Isidro Casanova

SUBSCRIBED AND SWORN TO BEFORE ME on this the __| rh day of

Vove mw \ \2V.. 2019, to certify which witness my hand and seal of office.
will | A (\, liu
%, MIGUEL A COVARRUBLAL pu LU. La.

“eNdfen Yblic, State of Texas.

 

 

 

 

 

 

 

 

 

 

 
Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 26 of 40

EXHIBIT D
RETURN SERVICE
 

P-Page 27 Or 40

I
THE STATE OF TEXAS LL eco _ai

 

 

TEMPORARY RESTRAINING ORDER

|

-

ta,

NOV 21 2019

 

CASE NO. CL-19-6054-F be

| ARTURO R
TO:  CITYOFLAJOYA | aaa al (OF HIDALGO C0,
BY SERVING ITS REGISTRED AGENT

JOSE ADOLFO SALINAS _

701 EAST EXPRESSWAY 83 LA JOYA TX 78560 OR WHEREVER HE MAY BE FOUND
OR JACQUELINE SALINAS BAZAN

701 EAST EXPRESSWAY 83 LA JOYA TX 78560 OR WHEREVER SHE MAY BE FOUND

 

Whereas ISIDRO CASANOVA filed a petition in the County Court at Law of Hidalgo County, Texas, on, the
18th day of November, 2019 in a suit numbered CL-19-6054-F on the docket of said Court, wherein ISIDRO
CASANOVA is Plaintiff and LA JOYA CITY COUNCIL; CITY OF LA JOYA Defendant, alleging a cause of action and
the action of the Judge thereon, all of which is more fully shown by a true and correct copy of PLAINTIFF Petition and
the Judge’s fiat thereon which are attached hereto; and

Whereas, the said PLAINTIFF has executed and filed with the Clerk a Bond in the sum of $100.00 payable and
conditioned as required by law and the order of the Judge;

YOU ARE THEREFORE COMMANDED TO TAKE NOTICE OF SUCH PETITION, and to desist and refrain
from

*** PLEASE SEE ATTACHED CERTIFIED COPY OF DOCUMENTS ***
and obey and execute the order of the Judge until and pending the hearing of such petition in the Courtroom of this Court
in Edinburg, Texas, on the 2" day of December at 9 o’clock when and where you will appear to show cause why
injunction should not be granted upon such petition effective until final decree in such suit.
ISSUED this the 18th day of November, 2019
WITNESS: ARTURO GUAJARDO, JR. of the County Court at Law of Hidalgo County, Texas,
Given under my hand and seat of office, at Edinburg, Texas, this the 18th day of November, 2019.

Deputy
ong COUR, ATTEST: ARTURO GUAJARDO, JR.
- gs COUNTY CLERK, HIDALGO COUNTY, TEXAS
29 “=  100NCLOSNER
BA {ge EDINBURG, TEXAS 78539

nome = COUNT wey) W #6
Preeeyn”
Taxed By: 1 in Gn Deputy

AURELIO ALEMAN
Return Recorded

 

 

 

 

 
 

Case 419-Cv-04670- Document 1-1 Filed on 11/27/19 in TXSD Page 28 of 40

 

 

 

SHERIFF’S RETURN

+ 2}

Came to hand the _, oo day of _/c. , 20 (4, at9 Be o’clock ( .M.,

hey Fre [ * p
day of _)Vc »20\4_, at?“ * o'clock, t M., by pe. Ud
. ; 5 diss fA TD. = , FUSE MMET FT
delivering to the within named Defendant&4 ~e 7-4 Ct fy tere’ Spgs tee Ey ue

\ j / K 4 Pan

at V4 Fd vle in hs 1 County, Texas, in person,

 

and executed the _/

 

 

true copy of this Writ of Temporary Restraining Order and Notice, and the accompanying

copy of Plaintiff's Petition.

 

Fees - - $ J. E. “Eddie” Guerra, Hidalgo County Sheriff
Mileage - uN iA i. ovtt

By: pee __, Deputy
Total - - $

WRIT OF TEMPORARY RESTRAINING ORDER AND
NOTICE

 

 

 

 

 

 

 
 

 

 

 

t Ti a
THE STATE OF TEXAS © yy )1 205 |

NOV 21 2018 |

TEMPORARY RESTRAINING ORDER

 

 

 

| —
CASE NO. CL-19-6054-F eR OR. NY CLERK
TO: LA JOYA CITY COUNCIL *
BY SERVING ITS REGISTRED AGENT
JOSE ADOLFO SALINAS
701 EAST EXPRESSWAY 83 LA JOYA TX 78560 OR WHEREVER HE MAY BE FOUND
OR JACQUELINE SALINAS BAZAN
701 EAST EXPRESSWAY 83 LA JOYA TX 78560 OR WHEREVER SHE MAY BE FOUND

 

Whereas ISIDRO CASANOVA filed a petition in the County Court at Law of Hidalgo County, Texas, on, the
18th day of November, 2019 in a suit numbered CL-19-6054-F on the docket of said Court, wherein ISIDRO
CASANOVA is Plaintiff and LA JOYA CITY COUNCIL; CITY OF LA JOYA Defendant, alleging a cause of action and
the action of the Judge thereon, all of which is more fully shown by a true and correct copy of PLAINTIFF Petition and
the Judge's fiat thereon which are attached hereto; and

Whereas, the said PLAINTIFF has executed and filed with the Clerk a Bond in the sum of $100.00 payable and
conditioned as required by law and the order of the Judge:

YOU ARE THEREFORE COMMANDED TO TAKE NOTICE OF SUCH PETITION, and to desist and refrain
from

*** PLEASE SEE ATTACHED CERTIFIED COPY OF DOCUMENTS ***
and obey and execute the order of the Judge until and pending the hearing of such petition in the Courtroom of this Court
in Edinburg, Texas. on the 2 day of December at 9 o’clock when and where you will appear to show cause why
injunction should not be granted upon such petition effective until final decree in such suit.

ISSUED this the 18th day of November, 2019

WITNESS: ARTURO GUAJARDO, JR. of the County Court at Law of Hidalgo County, Texas,

Given under my hand and seat of office, at Edinburg, Texas, this the 18th day of November, 2019.

Deputy

we :

43
“Hi

ATTEST: ARTURO GUAJARDO, JR.

COUNTY CLERK, HIDALGO COUNTY, TEXAS
4 100 N CLOSNER

iio es EDINBURG, TEXAS 78539

17, MOA
ate COUNTY COURT nhia/ be
Taxed By: q ¥ Deputy

AURELIO ALEMAN

 

n

Return Recorded

 

 

 

 

 

 

 
—__€ase 419-tv-84678 Bocument 1-1 Filed on 11/27/19 in TXSD Page 30 of 40

 

SHERIFF’S RETURN

fy \ \ MP oy
Came to hand the (4 day of 66 , 20 iv. at ase o'clock _y, .M.,
and executed the _|_ day of Hoe , 2029, at fi]. 3: o’clock, iM, by a krwy?
. . Re! oe iPhie ne “
A Je Cit ye Une ( ! Dr coal te 4
i

f,PrP*& -&

7 x > fr
/ ) A ’ * 7 2

ated of County, Texas, in person, a

 

 

LiLiAs

delivering to the within named Defendant /

at aN |
at AA toyper in >
true copy of this Writ of Temporary Restraining Order and Notice, and the accompanying

copy of Plaintiff’s Petition.

 

Fees - - $ J. E. “Eddie” Guerra, Hidalgo County Sheriff
Mileage - ) ae a

By: } LAU “We av Cc ct . Deputy
Total - - $

WRIT OF TEMPORARY RESTRAINING ORDER AND
NOTICE

 

 

 

 

 

 

 

 

 

 

 
Case 4:19-cv-04670 Document 1-1 Filed-on11/27/19 in TXSD Page 31 of 40

 

CAUSE NO. CL-19-6054-F
THE STATE OF TEXAS
COUNTY OF HIDALGO

NOTICE TO DEFENDANT: “You have been sued. You may employ an attorney,If you-oryour_atto

not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Mok ag totem iis the
expiration of twenty (20) days after you were served this citation and petition, a default

against you.” Se

|
| | NOV 21 2019

   
 
 
 
 
 

 

To: LA JOYA CITY COUNCIL
BY SERVING ITS REGISTRED AGENT ; iy
JOSE ADOLFO SALINAS | county
701 EAST EXPRESSWAY 83 LA JOYA TX 78560 OR WHEREVER HEM
OR JACQUELINE SALINAS BAZAN
701 EAST EXPRESSWAY 83 LA JOYA TX 78560 OR WHEREVER SHE MAY BE FOUND

GREETINGS: You are commanded to appear by filing a written answer to the Plaintiff's petition at or before 10
o'clock A.M. on or before the Monday next after the expiration of twenty (20) days after the date of service
hereof, before the Honorable County Court At Law #6 of Hidalgo County, Texas, by and through the Hidalgo
County Clerk at 100 N. Closner, First Floor, Edinburg, Texas 78539.

Said Plaintiff's Petition was filed in said Court, on the 18th day of November, 2019 in this Cause Numbered CL-
19-6054-F on the docket of said Court, and styled,

ISIDRO CASANOVA
vs.
JOSE ADOLFO SALINAS; JAQUELINE SALINAS

The nature of Plaintiff's demand is fully shown by a true and correct copy of Plaintiff's Original Petition
accompanying this Citation and made a part hereof.

NAME & ADDRESS OF ATTORNEY FOR PLAINTIFF:
ROBERTO JACKSON, JR.
412 PALMVIEW COMMERCIAL DRIVE
PALMVIEW TX 78574

The officer executing this citation shall promptly serve the same according to requirements of law, and the
mandates hereof, and make due return as the law directs.

ISSUED AND GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at Edinburg, Texas this 18th day of
November, 2019.

Sea, ARTURO GUAJARDO, JR.
= COUNTY CLERK, HIDALGO COUNTY, TEXAS
\ ig 100 N. CLOSNER

  

DEPUTY

 

AURELIO ALEMAN

 

 
Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 32 of 40

SHERIFF’S/CONSTABLE’S/CIVIL PROCESS

SHERIFF’S RETURN y 3 ig . «=
Came to hand on the } day of | » 20 q ,at x3 x o'clock

M., by Deputy (Sheriff/Constable)/Civil Process Server and to-wit the following:

 

DEFENDANT SERVED

Service was EXECUTED on the above referenced Defendant, in person, in Hidalgo County, Texas and served with
a true copy of this Citation, with the date of delivery endorsed thereon, together with the accompanying copy of the

 

 

 

Plaintiff's Petition, at the following t
Date, time, and place, kovwits a Fe yas Gar cs
a ir
NAME & Uy oe patel)? 79 TIME’ 3¢ “peace 7 © / 8. Ey ghee £6 usr F>
jo i € Oe ao Pez fe erp ecs bing Jo FOI Fey |
SAhkiwdts ¢4A24e ©
By: So) Ain ch i S eh _ “ By:
CIVIL PROCESS SERVER DEPUTY SHERIFF/CONSTABLE

DEFENDANT NOT SERVED
Service was ATTEMPTED at the above address on the above referenced Defendant on the following date(s) and
time(s), but to no avail:

 

 

 

 

 

NAME DATE TIME PLACE
NAME DATE TIME PLACE
NAME ___ DATE TIME PLACE
By; | By:
CIVIL PROCESS SERVER DEPUTY SHERIFF/CONSTABLE

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF,
CONSTABLE OR CLERK OF THE COURT
In accordance to rule 107, the officer or authorized person who serves or attempts to serve a citation must sign the return. If
the return is signed by a person other than a sheriff, constable or the clerk of the court, the return must either be verified or be
signed under the penalty of perjury. A return signed under penalty of perjury must contain the statement below in
substantially the following form:
— Dl An lls fo PPADe

“My name is , my date of birth is __ {* ~ on Ye é _and my address is

4 =
ay 22

 

2 6 a eis | decks under penalty of perjury that the foregoing is true and correct

 

EXECUTED in / (/)icy County, state of Texas, onthe dayof_ J UCU, 20 14,

~
—~ | ) is
ba | pte &
DECLARANT
a era 7 => r
Sa , Fe G Saal 73 >

If Certified by the Supreme Court of Texas
Date of Expiration /SCH Number

 

 

 

 
Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 33 of 40

CAUSE NO, CL-19-6054-F
THE STATE OF TEXAS
COUNTY OF HIDALGO

NOTICE TO DEFENDANT: “You have been sued. You may employ an attorney. If you or your attorney do
not file a written answer with the clerk who issued this citation by 10:00 a.m. on

e Monday next folloming the -—,
expiration of twenty (20) days after you were served this citation and petition, a vet rea be i

against you.”

 

 

 

 

To: CITYOFLAJOYA | ‘NOV 21 2018
BY SERVING ITS REGISTRED AGENT | ae
JOSE ADOLFO SALINAS 3p_ AOUNTY CLERK

ARTU
701 EAST EXPRESSWAY 83 LA JOYA TX 78560 OR WHEREVER k OLAS ios
OR JACQUELINE SALINAS BAZAN
701 EAST EXPRESSWAY 83 LA JOYA TX 78560 OR WHEREVER SHE MAY BE FOUND

 

GREETINGS: You are commanded to appear by filing a written answer to the Plaintiff's petition at or before 10
o’clock A.M. on or before the Monday next after the expiration of twenty (20) days after the date of service
hereof, before the Honorable County Court At Law #6 of Hidalgo County, Texas, by and through the Hidalgo
County Clerk at 100 N. Closner, First Floor, Edinburg, Texas 78539.

Said Plaintiff's Petition was filed in said Court, on the 18th day of November, 2019 in this Cause Numbered CL-
19-6054-F on the docket of said Court, and styled,

ISIDRO CASANOVA
vs.
JOSE ADOLFO SALINAS; JAQUELINE SALINAS

The nature of Plaintiff's demand is fully shown by a true and correct copy of Plaintiff's Original Petition
accompanying this Citation and made a part hereof.

NAME & ADDRESS OF ATTORNEY FOR PLAINTIFF:
ROBERTO JACKSON, JR.
412 PALMVIEW COMMERCIAL DRIVE
PALMVIEW TX 78574

The officer executing this citation shall promptly serve the same according to requirements of law, and the
mandates hereof, and make due return as the law directs.

ISSUED AND GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at Edinburg, Texas this 18th day of
November, 2019.

  
 
 

rior 7

“Tras yy yy

COUNTY CLERK, HIDALGO COUNTY, TEXAS
100 N. CLOSNER

EDINBURG, TEXAS 78589

COUNTY COURT AT HAW #6

BY vl Ga DEPUTY

AURELIO ALEMAN

oe.
ro % ARTURO GUAJARDO, JR.

wali tiy
yw 4,
SF

*,
46,

“tin HA

 

 

 
 

Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 34 of 40

SHERIFF’S/CONSTABLE’S/CIVIL PROCESS

SHERIFF’S RETURN ? j . te pm |
Came to hand on the [ day of re Ou , 20 (T , at x 2 © oelock #1
M., by Deputy (Sheriff/Constable)/Civil Process Server and to-wit the following:

 

DEFENDANT SERVED

Service was EXECUTED on the above referenced Defendant, in person, in Hidalgo County, Texas and served with
a true copy of this Citation, with the date of delivery endorsed thereon, together with the accompanying copy of the

 

 

Plaintiff's Petition, at the following era:
Date, time, and place, to-wit: , cly C C/ terse’
A Sot et Pel G99 6 PS Ke
wame bt OY pate (=)! ime 22" pLace 704 ©. To Lyd re,
<7) t >) ae = (
; Ce k= LA, f'-
By: een f “ee By: f
CIVIL PROCESS SERVER DEPUTY SHERIFF/CONSTABLE

DEFENDANT NOT SERVED
Service was ATTEMPTED at the above address on the above referenced Defendant on the following date(s) and
time(s), but to no avail:

 

 

NAME DATE TIME PLACE
NAME DATE TIME CPLA
NAME DATE TIME PLACE
By; By:
CIVIL PROCESS SERVER DEPUTY SHERIFF/CONSTABLE

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF,
CONSTABLE OR CLERK OF THE COURT

in accordance to rule 107, the officer or authorized person who serves or attempts to serve a citation must sign the return, If
the return is signed by a person other than a sheriff, constable or the clerk of the court, the return must either be verified or be
signed under the penalty of perjury. A return signed under penalty of perjury must contain the statement below in
substantially the following form:
. e 74 tO an ( i - i} 4 ly :
“My name is fet ott VTP | my date of birth is [ and my address is

 

= i
sry » * J AI [« EL. . . :
rOoOxyy 43 € ff: “re . | declare under penalty of perjury that the foregoing is true and correct

/ Ring f f ? puts: | 5
EXECUTED in bb é/4-C? __ County, state of Texas, on the (t day of Mer ,20 fg.
£

PRAY Lt i Ke c

 

DECLARANT

G > } t- 2Sa
v, J .

 

If Certified by the Supreme Court of Texas
Date of Expiration ‘SCH Number

 

 
Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 35 of 40

EXHIBIT E
LIST OF COUNSEL
Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 36 of 40

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

MCALLEN DIVISION

ISIDRO CASANOVA §
Petitioner, §

§

§
VS § CIVIL ACTION NO.:

§

§
CITY OF LA JOYA AND §
THE LA JOYA CITY COUNCIL §
Respondents. §

LIST OF COUNSEL

Pursuant to 28 U.S.C. § 1446(a) and Local Rule CV-81, the following is a List of Counsel
of Record being filed with this Notice of Removal:

Counsel for Isidro Casanova:

 

Roberto Jackson, Jr.

412 Palmview Commercial Dr.
Palmview, Texas 78574

Email: robertojackson43 @gmail.com
Telephone: (956) 585-6938
Telecopier: (956) 581-8020

Counsel for City of La Joya and La Joya City Council:

Kennedy Salinas

Kennedy Salinas Law Firm, PLLC
2112 8. Shary Road

Mission, Texas 78572

Telephone No. 956-488-1000
Facsimile No. 956-435-0252

Email: kennedysalinaslaw@gmail.com

Respectfully submitted,

/s/ Kennedy Salinas
Kennedy Salinas

Federal I.D. No. 430660
Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 37 of 40

State Bar No. 24041850

Kennedy Salinas Law Firm, PLLC
2112 S. Shary Road

Mission, Texas 78572

Telephone No. 956-488-1000
Facsimile No. 956-435-0252

CERTIFICATION OF SERVICE

I hereby certify that on November 23, 2019, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system in which will send notification of such filing to all attorneys
of record. I further certify that true and correct copies of the foregoing were served by electronic
mail on the following:

Roberto Jackson, Jr.

412 Palmview Commercial Dr.
Palmview, Texas 78574

Email: robertojackson43 @gmail.com

/s/ Kennedy Salinas
KENNEDY SALINAS

Federal I.D. No. 430660
Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 38 of 40

EXHIBIT F

INDEX OF MATTERS BEING
FILED
Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 39 of 40

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION

ISIDRO CASANOVA
Petitioner,

VS CIVIL ACTION NO.:

CITY OF LA JOYA AND
THE LA JOYA CITY COUNCIL
Respondents.

Gn 6G 6G LOD 60 FOOD GOD 667 407 607

INDEX OF MATTERS BEING FILED

Pursuant to 28 U.S.C. § 1446(a) and Local Rule CV-81, the following items are being filed
with this Notice of Removal:

1. Notice of Removal

2. Hidalgo County District Court Docket Sheet;

3. Plaintiff's Original Petition, Request for Temporary Restraining Order and
Declaratory judgment;

4. Temporary Restraining Order;

5. Return Service;

6. List of Counsel;

7. Index of Matters being Filed.

Respectfully submitted,
/s/ Kennedy Salinas
Kennedy Salinas
Federal I.D. No. 430660
State Bar No. 24041850
Kennedy Salinas Law Firm, PLLC
2112 S. Shary Road
Case 4:19-cv-04670 Document 1-1 Filed on 11/27/19 in TXSD Page 40 of 40

Mission, Texas 78572
Telephone No. 956-488-1000
Facsimile No. 956-435-0252

CERTIFICATION OF SERVICE

I hereby certify that on November 2%, 2019, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system in which will send notification of such filing to all attorneys
of record. I further certify that true and correct copies of the foregoing were served by electronic
mail on the following:

Roberto Jackson, Jr.

412 Palmview Commercial Dr.
Palmview, Texas 78574

Email: robertojackson43 @gmail.com

/s/ Kennedy Salinas
KENNEDY SALINAS

Federal I.D. No. 430660
